UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 18, 2017 to September 15, 2017 Commission File Number of issuing entity: 333-206582-01 Central Index Key Number of issuing entity: 0001664682 Morgan Stanley Capital I Trust 2016-UBS9 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206582 Central Index Key Number of depositor: 0001547361 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541886 UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001102113 Bank of America, National Association (Exact name of sponsor as specified in its charter) Jane Lam (212) 761-4000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3991339 38-3991340 38-7145096 (I.R.S.
